Broyles, C. J.
1. “Section 192 of the Penal Code of 1910 reads as follows: ‘If any person who has been intrusted by another with any money, note, bill of exchange, bond, cheek, draft, order for the payment of money, cotton, or other produce, or cmy other article or thing of value [italics ours], for the purpose of applying the same for the use or benefit of the owner or person delivering it, shall fraudulently convert the same to his own use, he shall be punished by imprisonment and labor in the penitentiary for not less than one year nor longer than five years.’ When this section is properly construed, the words ‘or any other article or thing of value,’ as used therein, do not include or cover real estate.”
2. Under the facts of this case and the foregoing ruling by the Supreme Court (made in answer to a certified question by this court), the indictment did not charge a violation of any law of the State of Georgia; and the trial court erred in overruling the general demurrer. Eor the full decision of the Supreme Court see Manning v. State, 175 Ga. 875 (166 S. E. 658). The error in the ruling upon the demurrer rendered the further proceedings in the case nugatory.

Judgment reversed.


Hooper and MacIntyre, JJ., concur.